SCHNACKENBERG, Circuit Judge
(concurring).
I concur in and approve the foregoing opinion. Moreover, the petition presented to the district court by the attorney-general of Indiana expressly relates to the matter of making available to him in an investigation relating to Metro Holovachka, pending in the Supreme Court of the state of Indiana, the testimony of various witnesses before the grand jury of the United States District. Court.
From the transcript of proceedings in the district court it appears that, at the time the testimony of witness Patrick Brennan was taken before the grand jury, the district court was “then deeply involved in the trial of Metro Holovachka”, resulting in his conviction, which we later affirmed, 7 Cir., 314 F.2d 345. It appears conclusively to me that, as a practical matter, the matters produced at this public trial resulting in conviction were all available to anyone. Thus, the state of Indiana there had a source of information as to the defendant Holovachka, which made a resort to grand jury proceedings unnecessary.